Title: Joshua Merryman to Tobias Lear, 15 August 1793
From: Merryman, Joshua
To: Lear, Tobias



Dear Sir
Baltimore 15 August 1793

As I trust you will gladly embrace an opportunity to oblige me, so there is no Man to whom I had rather lay myself under an Obligation. I apply to you, therefore, preferably to any body else, for a favor which I am extremely desireous to obtain. To wit, for you to name me to His Excelency the President of the United States as a candidate for the surveyers Office in this Town, which is Vacant by the Death of Mr Ballard, and favor me with your interest.
I have deemed a long list of recommendations Unnessisary, as you must have known me in Alexandria long enough to form some opinion of my Private Character. Should I be so fortunate as to succeed in my application, I shall be ready and Willing to give such security as may be required, for the faithful discharge of the Office. I remain with sentiments of respect, Your Most Obt Hble Servt

Joshua Merryman.

